BETHEA, J.
The appellant was tried and convicted in the district court of Bowie county for possession of liquor for the purpose of sale, and his punishment assessed at one year in the penitentiary.
The appellant has filed a request withdrawing his appeal and asking that same be dismissed. The request is signed by the appellant in person and properly sworn to. The appeal is ordered dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals, and approved by the court.